NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               JEREMY RANDAL COREY HOLT, Appellant.

                            Nos. 1 CA-CR 21-0121
                                 1 CA-CR 21-0122
                                 1 CA-CR 21-0123
                                 1 CA-CR 21-0124
                                 (Consolidated)
                              FILED 1-11-2022


           Appeal from the Superior Court in Mohave County
                       Nos. S8015CR201802054
                             S8015CR201900583
                             S8015CR201900683
                             S8015CR201900684
          The Honorable Douglas Camacho, Judge Pro Tempore

                            APPEAL DISMISSED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Casey Ball
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. HOLT
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Samuel A. Thumma joined.


B R O W N, Judge:

¶1            Jeremy Holt appeals the superior court’s probation violation
adjudication and resulting sentences. For the following reasons, we dismiss
Holt’s appeal as moot.

                             BACKGROUND

¶2            In January 2020, Holt pled guilty to theft, attempted burglary
in the third degree, theft of a credit card, and two counts of unlawful use of
means of transportation. The superior court suspended Holt’s sentence and
imposed three years’ probation. Condition 1 of Holt’s probation terms
required him to “maintain a crime-free lifestyle by obeying all laws, and not
engaging or participating in any criminal activity.”

¶3            In June 2020, Kingman police responded to a reported theft at
a grocery store. Security footage showed Holt pick up a purse belonging to
another customer, place it in his cart, and walk away. Police made contact
with Holt outside of a vehicle while he was taking grocery bags into a
house. He was arrested for theft, and a search of the vehicle revealed
methamphetamine and drug paraphernalia under the driver’s seat.

¶4            The State filed criminal charges against Holt arising from the
June 2020 theft case. Meanwhile, the probation department petitioned to
revoke Holt’s probation, alleging he violated Condition 1 of his probation
by committing new offenses, including: (1) possession or use of dangerous
drugs, (2) theft, (3) theft of a credit card, and (4) possession/use of drug
paraphernalia. Following a probation violation hearing in March 2021, the
superior court found by a preponderance of the evidence that Holt violated
his probation terms. At the subsequent disposition hearing, the court
revoked Holt’s probation and imposed prison sentences totaling five years.

¶5           A week later, Holt entered a plea agreement regarding his
June 2020 case, pleading guilty to theft of a credit card and possession of
dangerous drugs (methamphetamine), which the superior court accepted
after conducting a colloquy with Holt. He timely appealed the revocation


                                      2
                              STATE v. HOLT
                            Decision of the Court

of his probation and resulting sentences. We have jurisdiction pursuant to
A.R.S. § 12–120.21(A)(1).

                                DISCUSSION

¶6            Holt challenges the superior court’s finding that he violated
Condition 1 of his probation, asserting there was insufficient evidence to
show he committed new offenses. In response, the State argues the issue is
moot. Generally, an appeal becomes moot when, “as a result of a change of
circumstances before the appellate decision, action by the reviewing court
would have no effect on the parties.” Vinson v. Marton & Assocs., 159 Ariz.
1, 4 (App. 1988).

¶7                As noted by the State, Holt’s decision to enter a plea
agreement for the new offenses means that he necessarily violated
Condition 1. See Ariz. R. Crim. P. 27.8(e) (“If a court makes a determination
of guilt . . . that the probationer committed a later criminal offense, the court
need not hold a violation hearing and may set the matter for a disposition
hearing at the time set for entry of judgment on the criminal offense.”); see
also State v. Flemming, 184 Ariz. 110, 114 (1995). Thus, even if we vacated
the superior court’s probation adjudication, Holt would not be entitled to
another violation hearing and his probation would remain revoked.

¶8             Holt argues his appeal is not moot because (1) his subsequent
guilty pleas are not part of the appellate record, and (2) if we vacated the
superior court’s decision revoking his probation he could challenge his
guilty pleas from the June 2020 case in a petition for post-conviction relief.

¶9            Although Holt’s guilty pleas are not part of the appellate
record, when appropriate we may take judicial notice of judicial facts in
superior court proceedings and records. Ariz. R. Evid. 201; see also State v.
Valenzuela, 109 Ariz. 109, 110 (1973). In our discretion, we take judicial
notice of Holt’s guilty pleas that were accepted by the superior court and
the related minute entry.

¶10          We are not persuaded that vacating the superior court’s
probation revocation would entitle Holt to post-conviction relief in the June
2020 case. Holt argues that such a decision by this court would constitute
“newly discovered facts” that if known at the time would have impacted
his decision to plead guilty. See Ariz. R. Crim. P. 33.1(e) (stating that
grounds for post-conviction relief from a guilty plea include “newly
discovered material facts” that “probably would have changed the
judgment or sentence”). Holt contends that if his subsequent guilty pleas
were set aside, there would be no automatic probation violation and thus


                                       3
                              STATE v. HOLT
                            Decision of the Court

his appeal would not be moot. However, to justify relief under Rule 33.1, a
defendant must show the newly discovered facts are “material.” See Rule
33.1(e). “[E]vidence is material if it is relevant and goes to substantial
matters in dispute or has a legitimate and effective influence or bearing on
the decision of the case.” State v. Orantez, 183 Ariz. 218, 221–22 (1995). Holt
has not shown how a victory on the probation violation hearing would be
material to the separate criminal proceedings addressing his plea
agreement, especially considering that the State’s failure to establish a
probation violation does not preclude conviction on the same basis. See
State v. Williams, 131 Ariz. 211, 213 (1982).

¶11           Because our resolution of Holt’s current appeal would have
no bearing on his probation reinstatement due to his decision to plead
guilty to subsequent criminal offenses, Holt’s appeal is moot. As an
exercise of judicial restraint, we will generally dismiss an appeal unless it
presents an issue of “great public importance or one capable of repetition
yet evading review.” Cardoso v. Soldo, 230 Ariz. 614, 617, ¶ 5 (App. 2012).
We do not find, and Holt does not argue, that these exceptions apply in this
case. Accordingly, we dismiss Holt’s appeal as moot.

                               CONCLUSION

¶12           Because the issues Holt raises on appeal are moot, we dismiss
his appeal.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4